Bonorable J. C. Obvdf
County Audltor
Viahhltr Pallr, Texrr




                                         nion of thlr depart-
                                         I) been reoeirrd.  Ve
                                                  s.
                                am0 v*8 toted In Pre-
                                7, Texar, in the mount
                              ose or oanrtruotlon,  maln-
                               uaadamized, grarrlod   or




              Doe8 the Commis~l0~r8’    Oourt have author-
     ity   to do thtework in the mm@ unnec    th8t thex
     provide for other improvementa mad oonetruatloa
     vork on the aounty hlghway 6~etem iarteed    OS ark-
     lng ior bide Iroe private  OontrfWtbIg  oenoeraet’
                                                                                  538


    Honorable      J.   0, Gew4~, p4r   #2




               Authority    16 gIoen by Seotlon 62, Artiole           S, of
    the Conrtitutlon,     to eng oounty, my polItica             8ub4lvl8ion
    of the county’, any number of mlfoinlng         oountle4,      eta.,   aot-
    Ing under legIalatlve      provl8Iba,     upon a vete of a two-thlr48
    maJorIt     o? the qualIfIe4,     rerident,   propert     tupayerr       of
    the dletrlat    or tbrrltorj    to be affeote4      thereby,     In dlitlon
    to all othrr aebta, to lreue bonds In any mount not in es-
    aeao of one-fourth     of the r8seaeecld rrluation       of the real
    property   o? rush 6i8triot     or territory,     ior, among other pur-
    poaee, the follovingt
                 ‘The oon4truotlon,      aalntenanae and operation of
            maoaUulre4,    graveled     or pave& road8 ati turnplkee,
            or la aid thereo?.’
              Your flrrt qur8tIon relate8   to the right of a rod
    dlrtrlct  under thr prorl4ion4  o? the ConatItutIoo    and purouult
\   to aa Aot o? the Leglrlature,   to devote part of an lsrue of
    bon&r, 8.uly tote4 by the taxpayer4   OS the roe.4 dlstrlot,  to
    the purohare a? road ma6hlnery.
                  Ir elementary
                  St             that the fun48 UsrIve    from the
    8ale o? bend8 uy not be 4lrerted      fro8 the purpomer 8peolfle4
    b the prope8ItIon     submitted to the rhotocs.     Aranrar Gouotr
    ~4. lklWan-Fultoa     Partun  Coapmy, 191 8.V. 666; Heathma tn.
    Slngletar~,  12 6.U. (2d) 160; BuggIn ~4. BaQen, 269 S.W. 204.
                It follon   that where a aemrture       from the pmparltlon
    appearing    on the bdlot   paper lr alleged,     the on17 quertion Ir
    v&ether the expenditure     oonteplatad     Ir within or without th@
    propo4ltIon    on it4 true con4truetlea;     or, under o*r wrtloular
    @et of faato, whether or not the puroh84e o? road oaohInery
    would be InoIUeatel     and neoe8rsry    to the oon4trwtIon.    lulnte-
    nanoe and operatlon     of roadr.    Mcme ve.. mallsn,    844 8.W. 2B6.

               Construing   pr   ositiont     to thle end, It has been he16
    by the oourts that %oa“g n IncluUer a bridge OOn8tltUtIng a
    neoeeclary length in the coa4, an4 that *turnpIkesa         means barb-
    rurf~e4    roaQ4.     Amnsar Gouaty     va.  Colman-tulton  Pasture
    Caaginy;   AU-8    v4. Wullen,    rupn.

                   By an analogy of re&ronIng this deprrtaent    hae held
    that    ‘A    rumry 18 neoeeaar~   in the laquI8itIon   of a rlglrt-of-
    ray”.        (Opinion Bumber O-962).   Also, that   right-of-way agent0
                                                                            539



Ronorable   J.   G. GoMy,   paee   #S




a8y be pal4 from the bond fun4 (Oplnlon O-1379); that bond
aoney may be use4 far frnolng land soqulred  for right-of-vay
where bonds rem toted for the purpose of puroharing     rlght-
of-vay for the u44 of the State HIghway Department In bulld-
Ing state derlgnated highways.   (O?lnIon G-2460).
           I? the Commlsslontrr~     Court exerclrer    thrlr option
to oonrtruot   tht roads contemplated       in 8614 $46,000 bon4
i44US themerlves,     8&t 8tiprrvlse   meme lnatea4   at hiring a
private  oontraotor,    then \ue believe    that there 14 no doubt
that road maohinery bought ior ths purpose of oonstruoting
u14 mlntalnlng     these partioular     road8 would br lnoldental
an4 neoeasary    In carrying    out the purpose for vhloh the bon48
nre vote4 - that Ir, to oonstruot         m4 maintain pub110 roa4s.
          Therefore,   It 18 our opinion that money derived    fro8
the 881s of bonds nay be used to purohaee road maohlnery to
be ua?4 In oonrtruotlng    an4 maintalnlng  road.r oontemplated in
ma14 $46,000 bond leeue.
            In anmvering question      nuaber tvo, ve find th8t Artlole
23686   of Vernon’s Annotate4 Rev1884 Gltil          Statute8   of Texas pro-
vides   that exaept     In oa8es of publlo     oalamity,   a oontraot    oall-
lng for the lx p enQltur           e
                               of $2,000   or more from oountf fun48,
must be rulmltted for oompetItI+e          bI4r upon publlohed      notloe,
an4 the oontraot      w8t be let to the lonrt          urd beat bidder.     A
oontraot requlrlng       the expendlturi    of less than fi2,OOO end more
than $600 must be let at oompetltlre           bid8 by the Qotmle8loner8’
Court, exoept In o&se of public neeereitr            or pub110 oalul,ty.
The purpose o? thtee ~rovlrlons          24 to enablt oountien      te  ob-
tain the pertomantre        of any publlc vork at the lowest poerible
oort to taxpaycrr.        Rowever, the CoauI8rIoners~        Court her the
option a? carrying       on the work itself     an4 the provirlone      of
Artlole   23688 @a not apply to any work done under the direat
aupervIrlon    o? the County CoeaIsslanerr         and pal4 for bt the
day.    Gul? Bitullthlo      Compen;l ~8.. Rueoes County (Coamiarlon a?
Appeals)    11 9.U. (26) 305; 11 Tex88 Jurlepru4enoe,           843.
          Therefore, it 1s our oplnton that the Gomml8elonerr’
Court har suthorlty  to do this vork In the 8aae manner that
they provlde ?or other lmprovementr end oon8truotIon   vork on
ths oountr hlghva,y sgetem in8terd  of asking for blde fca
                                                                                540


Bonoreble     J.   C. Oowdy’, page #4




prlrate     oontraatin6   ooncerns.
             Trulrtlng that thla      anawes   your   quertlons,      w   are



                                               very   truly   youra

                                          ATTORNEY QDWtAL          OF TEXM




                       APPROVEDJAN
                                 21, 1941